The State of s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 23, 2015

                                   No. 04-14-00246-CR

                               Destyn David FREDERICK,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 11-09-00041-CRL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER

      Appellant’s motion for leave to withdraw motion to withdraw is GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court